Case 21-52634-jwc    Doc 27   Filed 06/02/21 Entered 06/02/21 12:35:59       Desc Main
                              Document      Page 1 of 4



             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE:                                  )       Case No. 21-52634-jwc
                                        )
DAVID VANVURST, JR. and                 )
MARIA LYNN VANVURST                     )       Chapter 7
                                        )
      Debtors.                          )
                                        )

 CONSENT MOTION FOR RULE 2004 EXAMINATION AND REQUEST
            FOR PRODUCTION OF DOCUMENTS

      COMES NOW, Creditor Cornerstone Bank (“Creditor”), and Debtors David

VanVurst, Jr. and Maria Lynn VanVurst (“Debtors”) by and through the undersigned

counsel, and files this, their Consent Motion for Rule 2004 Examination. The parties

respectfully request herein that the Court grant this motion by order permitting

examination on June 11, 2021 concerning the acts, conduct, property, liabilities and

financial conditions of Debtors and matters which may affect the administration of

the Debtors’ estate as well as the production of the following documents on or before

June 4, 2011 by Debtors to Creditor:

1)    All documents relating to the ultimate disposition of monies originally derived
      from the operations of Vanree, LLC, SZ Sports South, LLC, OMV, LLC, and
      Bibo, LLC (the “Related Entities”) from January 1, 2019 to present.

2)    All financial documents relating to Debtors including bank account statements,
      cancelled checks, credit card account statements, and tax returns for fiscal years
      2018, 2019, and 2020.


                                            1
Case 21-52634-jwc    Doc 27   Filed 06/02/21 Entered 06/02/21 12:35:59      Desc Main
                              Document      Page 2 of 4



3)    All financial documents relating to the Related Entities including bank account
      statements, cancelled checks, credit card account statements, and tax returns for
      fiscal years 2018, 2019, and 2020.

4)    Copies of all payments made to any employees, officers, directors, (W-2s),
      independent contractors or consultants (1099-MISCs), or shareholders (1099-
      DIVs) relating to the Related Entities or otherwise on behalf of Debtors for
      fiscal years 2018, 2019, and 2020.


      Dated: June 2, 2021

      Consented to by:

KITCHENS KELLEY GAYNES, P.C.                  BURROW & ASSOCIATES, LLC

/s/ C. Joseph Hoffman                         /s/ Michael D. Burrow
C. Joseph Hoffman                             Michael F. Burrow
Georgia Bar No. 984961                        Georgia Bar No.
Attorneys for Creditor Cornerstone Bank       Attorneys for Debtors
Glenridge Highlands One, Suite 800            2280 Satellite Blvd.
5555 Glenridge Connector7                     Building A, Suite 100
Atlanta, Georgia 30342                        Duluth, Georgia 30342
(404) 237-4100 - telephone                    (678) 942-8640 - telephone
(404) 364-0126 - facsimile                    (678) 745-0412 - facsimile
Email: jhoffman@kkgpc.com                     Email:Michael.Burrow@legalatlanta.com




                                          2
Case 21-52634-jwc    Doc 27    Filed 06/02/21 Entered 06/02/21 12:35:59      Desc Main
                               Document      Page 3 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed a copy of the following

CONSENT MOTION FOR RULE 2004 EXAMINATION AND REQUEST FOR

PRODUCTION OF DOCUMENTS with the Clerk of Court using the CM/ECF

system, which will electronically serve a copy on all counsel of record and by

depositing same in the United States Mail with first class postage properly affixed and

addressed as follows:

                               Michael F. Burrow, Esq.
                              Burrow & Associates, LLC
                                 2280 Satellite Blvd.
                                 Bldg. A., Suite 100
                               Duluth, Georgia 30097
                                Attorneys for Debtors

                                       Trustee
                                 Tamara Miles Ogier
                          Ogier, Rothschild & Rosenfeld PC
                                   P. O. Box 1547
                                 Decatur, GA 30031

                                      U.S. Trustee
                          Office of the United States Trustee
                            362 Richard Russell Building
                              75 Ted Turner Drive, SW
                                  Atlanta, GA 30303

                                  Synchrony Bank
                        c/o PRA Receivables Management, LLC
                                  P.O. Box 41021
                                 Norfolk, VA 23541

                                          3
Case 21-52634-jwc   Doc 27   Filed 06/02/21 Entered 06/02/21 12:35:59   Desc Main
                             Document      Page 4 of 4




                              Dennis A. Dressler
                            Dressler & Peters, LLC
                        70 W. Hubbard Street, Suite 200
                              Chicago, IL 60654


      Dated: June 2, 2021

                                     Respectfully submitted,

                                     KITCHENS KELLEY GAYNES, P.C.

                                     /s/ C. Joseph Hoffman____
                                     C. Joseph Hoffman
                                     Georgia Bar No. 984961
                                     E-mail: jhoffman@kkgpc.com
                                     Attorney for Creditor Cornerstone Bank




                                       -4-
